Citation Nr: 9912868	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than December 21, 
1992 for the grant of service connected compensation benefits 
for post-traumatic stress disorder (PTSD).

(The issue of whether a July 1983 decision of the Board of 
Veterans' Appeals denying entitlement to service connection 
for a psychiatric disability including a post-traumatic 
stress disorder (PTSD) should be revised or reversed on the 
grounds of clear and unmistakable error (CUE) is addressed in 
a separate decision and docket number).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to September 
1966 and from July 1968 to March 1971.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from June 1995.  
The veteran filed a timely appeal with the Board.  In an 
August 1997 decision the Board affirmed the denial of 
entitlement to an effective date earlier than December 21, 
1992 for the grant of service-connected compensation benefits 
for PTSD.  The veteran filed an appeal with the United States 
Court for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").

While the case was pending, the General Counsel for VA and 
the veteran's accredited representative filed a joint motion 
to vacate the Board's decision denying entitlement to an 
effective date earlier than December 21, 1992, and the other 
remaining issue of entitlement to an increased evaluation for 
PTSD was remanded for further development.  

The Court granted the joint motion in an Order issued in 
April 1998, and has remanded the case to the Board for 
further action consistent with the directives of the April 
1998 Order including initial consideration of the issue of 
whether a July 1983 decision of the Board denying entitlement 
to service connection for a psychiatric disability including 
a post-traumatic stress disorder (PTSD) should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

The Board notes that the appellant has challenged the Board's 
July 1983 decision on the grounds of CUE.  38 U.S.C.A. 
§§ 5109A and 7111; 38 C.F.R. § 20. 1403 (1999); VAOPGCPREC 
01-98 (O.G.C. Prec. 01-98).  These changes implement the new 
statutory provisions, which permit a claimant to demand 
review by the Board to determine whether CUE exists in an 
appellate decision previously issued by the Board, with a 
right of review of such determinations by the Court.

In a separate decision, the Board has denied the veteran's 
motion that the July 1983 decision of the Board should be 
revised or reversed on the grounds of CUE.  


FINDINGS OF FACT

1.  The record shows that in an unappealed rating decision in 
July 1968, the RO denied the veteran's claim of entitlement 
to service connection for a psychiatric disorder.  

2.  In an appealed rating decision of February 1982 the RO 
essentially confirmed and continued the denial service 
connection for a psychiatric disorder including PTSD.

3.  In a decision dated July 25, 1983, the Board denied 
entitlement to service connection for a psychiatric disorder 
including PTSD because an acquired psychiatric disorder was 
not present in active service and PTSD was not shown; the 
overall record solely supported the presence of a personality 
disorder.

4.  The Board decision of July 1983 subsumed prior rating 
decisions of record in which the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder. 

5.  Following the July 1983 Board decision the veteran did 
not submit an application to reopen his claim for entitlement 
to service connection for PTSD until December 21, 1992, that 
claim was supported by new and material evidence; the RO 
granted service connection effective from that date.

6.  The Board has entered a decision denying the veteran's 
motion that the July 1983 decision of the Board denying 
entitlement to service connection for a psychiatric disorder 
including PTSD should be revised or reversed on the grounds 
of CUE.


CONCLUSION OF LAW

The criteria for an effective date, prior to December 21, 
1992 for a grant of entitlement to service connection for 
PTSD, have not been met. 38 U.S.C.A. §§ 5107, 5110, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the in an unappealed RO rating decision 
in July 1968 the RO denied entitlement to service connection 
for a psychiatric disorder because the record solely 
reflected the presence of a passive aggressive personality 
disorder.  In February 1982, the RO denied entitlement to 
service connection for a psychiatric disorder including PTSD 
which was affirmed on appeal to the Board in July 1983. 



Following the July 1983 Board decision the veteran did not 
submit an application to reopen his claim for entitlement to 
service connection for PTSD until December 21, 1992, that 
claim was supported by new and material evidence primarily 
consisting of reports of VA psychiatric examinations dating 
in February 1995 and May 1995 demonstrating the presence of 
PTSD along with supporting stressors in active service.  The 
RO granted service connection for PTSD effective from the 
date of claim, December 21, 1992.

In December 1995, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He argued that prior rating actions by VA were 
erroneous as there was evidence of PTSD on file as of the 
early 1980's supporting the grant of service connection for 
PTSD.

The Board has entered a decision denying the veteran's motion 
that the Board decision of July 1983 denying entitlement to 
service connection for a psychiatric disorder including PTSD 
should be revised or reversed on the grounds of CUE.


Analysis

The Board notes that the RO rating decisions in July 1968 and 
February 1982 denying entitlement to service connection for a 
psychiatric disorder including PTSD were subsumed by the 
Board's July 1983 decision.  See, Donovan v. Gober, No. 98- 
7019 (Fed.Cir. Oct. 26, 1998) VAOPGCPREC 14-95 (O.G.C. Prec. 
14-95).  The Board has entered a decision denying the 
veteran's motion that the Board's  decision of July 1983 
denying entitlement to service connection for a psychiatric 
disorder including PTSD should be revised or reversed on the 
grounds of CUE.

Once a veteran's claim has been finally denied by the Board 
or the RO, he may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156 (1998).  The VA 
regulation governing the effective date of claims reopened 
based on new and material evidence provides that the 
effective date of an award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.400(q)(1)(ii) and (r) (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of kin may 
be considered an informal claim.  38 C.F.R. § 3.155 (1998).

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim. 38 C.F.R. § 
3.157(1) (1998).

The date of receipt of such evidence from a private physician 
or layman will be accepted when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(2) (1998).  
When submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals (except those described in paragraph 
(b)(1) of this section.) 38 C.F.R. § 3.157(3) (1998).  An 
acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of § 
3.114 with respect to action on VA initiative or at the 
request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of one year prior to 
date of receipt of the report.

Focusing on the complete evidence of record, it follows that 
service connection for PTSD may be granted only from the date 
of the later reopened claim supported by new and material 
evidence; that date being December 21, 1992.  The RO assigned 
the correct effective date of December 21, 1992, and the 
criteria for an earlier effective date for a grant of service 
connection for PTSD have not been met.


ORDER

Entitlement to an effective date earlier than December 21, 
1992 for the grant of service-connection compensation 
benefits for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

